Title: To John Adams from Alexander Hill Everett, 31 March 1814
From: Everett, Alexander Hill
To: Adams, John


				Hon. John Adams. Esq.
					Sir.
					Boston, March. 31. 1814.
				
				I return you the pamphlets you were so good as to send me with many thanks. I have derived much pleasure from reading them. Mr. Hay has said every thing, that need be said upon the subject.—I think there cannot be much doubt of a citizen’s right under the law of nature, to quit his country at pleasure and in a case of pure self-defence, (which is really the only case of justifiable war) to fight for his adopted country even against his original one. Perhaps the difficulty in the case, if there be any, would be whether, as common wars are justifiable merely by the conventional regulations of nations, it be not a part of the same conventions, that citizens shall not take a part against their native country in these morally criminal but conventionally just contests.I beg you, Sir, to accept my thanks for the learned reading  quoted in your letter upon a point of law—I have sometimes thought that a careful comparison of modern authorities and on points, generally considered as quite settled, with the year books would work occasion a good deal of alteration in received principles. Is it not much to be wished that a digest could be made which should relieve us from the necessity of resorting for the decision of every question to more oracles in law, than the superstitious Greeks did in religion or is it better to endure the rust of antiquity upon our system, for the sake of the additional stability, that it affords?—If you have seen the 8th No. of the General Repository, you have probably noticed the plan of a large work designed by your friend and Correspondent, Judge Vander-Kemp—If the merit of the execution could be proportioned to the learning & enlarged views, discovered in the plan, I should think it must be an acquisition to literature. The Tacitus to whose lot it falls to describe the revolutions of late years, however great may be his talents, will hardly be a match of for his subject and how ever great brilliant his success may be, I fancy it will hardly be said of him as Horne Tooke said of Junius, Materiam superabat opus.I beg you, Sir, to accept the assurance of my profound respect—
				
					A. H. Everett.
				
					
				
			